oO oa NN Oo om F&F HO DY =

NM RO PD DO DP DO DO NY NO -|- F- F|- Se Sse se se se =— =
oN OD oO F&F WHO NY | Oo oO aN OD oo fF WwW YY | OO

Case 2:19-cv-02060-FMO-MAA Document 38 Filed 05/27/20 Page 1of1i Page ID #:369

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CHRIS LANGER, Case No. CV 19-2060 FMO (MAAx)
Plaintiff,
V. JUDGMENT

KEVIN K. SHON, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Court’s Order Re: Motion for Summary Judgment, IT |S ADJUDGED THAT
the above-captioned action is dismissed as follows. Plaintiff's First Cause of Action for Violation
of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq., is dismissed with
prejudice. Plaintiff's Second Cause of Action for Violation of the Unruh Civil Rights Act, Cal. Civ.
§§ 51, et seq., is dismissed without prejudice.

Dated this 27th day of May, 2020.

/s/
Fernando M. Olguin
United States District Judge

 

 

 
